Case 2:21-cv-01058-GW-KS Document 23 Filed 04/06/21 Page 1 of 1 Page ID #:188



   1

   2
                                                                       JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11   MICHAEL DEMAIO,                      Case No. CV 21-1058-GW-KSx

  12                     Plaintiff,

  13         v.                               ORDER REMANDING CASE TO
                                              THE LOS ANGELES COUNTY
  14   MERCEDEZ-BENZ USA, LLC, et             SUPERIOR COURT
       al.,
  15
                         Defendants.
  16

  17

  18

  19                                     ORDER
  20

  21        GOOD CAUSE HAVING BEEN SHOWN:
  22        IT IS ORDERED that the Motion for Remand set for hearing on April 8,
  23 2021 is now off calendar and Case No. 2:21-cv-1058 shall be remanded to the Los

  24 Angeles County Superior Court.

  25

  26 Dated: April 6, 2021                       ____________________________
                                                HON. GEORGE H. WU
  27
                                                U.S. DISTRICT JUDGE
  28
